DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated January 27, 2021 directed to the Non-Final Office Action dated November 25, 2020.  Claims 1-27 are pending in the application and subject to examination as part of this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “display unit” (claims 1, 6, 11, and 12), “storage unit” (claims 1, 11, and 12), “retrieving unit” (claims 1 and 7), “calculating unit” (claims 1, 3, 8, and 10), “determining unit” (claim 1), “display control unit” (claims 1, 4-6, and 9), “operating unit” (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “retrieving unit” (claims 1 and 7), “calculating unit” (claims 1, 3, 8, and 10), “determining unit” (claim 1), and “display control unit” (claims 1, 4-6, and 9) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It appears that the recited elements refer to computer-implemented means plus function limitations.  In Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  The examiner is unable to identify structure or algorithm for each of the recited means plus function limitations within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odate et al., JP 2017-051493 A (hereinafter Odate).

Regarding Claim 1 (Currently Amended):  Odate discloses a terminal apparatus, comprising:
a display unit configured to display a game content positioned in a virtual space (Odate [0031]); 
a storage unit configured to store information related to a predetermined position in the virtual space (Odate [0030]);
a retrieving unit configured to retrieve instructions for moving the game content including a moving direction given by a player (Odate [0028]);
a calculating unit configured to, after retrieving the instructions for moving the game content, calculate a route from a position of the game content in the virtual space to the predetermined position (Odate [0037]-[0038]; [0062]);
a determining unit configured to determine whether or not the calculated route satisfies a predetermined condition related to the moving direction (Odate [0037]); and
a display control unit configured to control display of the game content such that the game content moves to the predetermined position along the route when it is determined that the route satisfies the predetermined condition (Odate [0042]).

Regarding Claim 3 (Currently Amended):  Odate further discloses wherein the instructions for moving the game content include information related to an operation position, and the calculating unit is configured not to calculate the route when the information related to the operation position is within a predetermined range (Odate [0039]).

Claim 4 (Original):  Odate further discloses wherein the display control unit is configured to control the display of the game content such that the game content moves in the moving direction when it is determined that the route does not satisfy the predetermined condition (Odate [0039]).

Regarding Claim 5 (Original):  Odate further discloses wherein the display control unit displays at least a part of the route in the virtual space when it is determined that the route satisfies the predetermined condition (Odate [0042]).

Regarding Claim 6 (Currently Amended):  Odate further discloses wherein the display control unit displays information for urging the player to input the instructions for moving the game content on the display unit when the game content moving along the route stops before reaching the predetermined position (Odate [0066]).

Regarding Claim 7 (Original):  Odate further discloses an operating unit configured to detect a touch by the player (Odate [0048]), wherein the retrieving unit is configured to retrieve a touch position at which the player touches the operating unit at predetermined time intervals (Odate [0050]), and the moving direction is a direction between a penultimate touch position in a sequence retrieved by the retrieving unit, and a final touch position occurring at a final part of the sequence (Odate [0050]).

Regarding Claim 8 (Original):  Odate further discloses wherein the calculating unit is configured to calculate a plurality of routes from the position of the game content and a parameter related to each of the plurality of routes (Odate [0066]).

Claim 9 (Original):  Odate further discloses wherein the display control unit is configured to control the display of the game content such that the game content moves along a route having a smallest parameter of the parameters related to each of the plurality of routes which is determined to satisfy the predetermined condition when a plurality of routes are determined to satisfy the predetermined condition (Odate [0037]).

Regarding Claim 10 (Original):  Odate further discloses wherein the calculating unit is configured to calculate a route to the predetermined position in which a relation with the position of the game content is a predetermined relation (Odate [0037]).

Regarding Claim 11 (Currently Amended):  Odate discloses a control method of a terminal apparatus including a storage unit and a display unit configured to display a game content positioned in a virtual space, comprising:
storing information related to a predetermined position in the virtual space in the storage unit (Odate [0028]);
retrieving instructions for moving the game content including a moving direction given by a player (Odate [0036]);
after retrieving the instructions for moving the game content, calculating a route from a position of the game content in the virtual space to the predetermined position (Odate [0037]-[0038]; [0062]);
determining whether or not the calculated route satisfies a predetermined condition related to the moving direction (Odate [0037]); and
controlling display of the game content such that the game content moves to the predetermined position along the route when it is determined that the route satisfies the predetermined condition (Odate [0042]).

Claim 12 (Currently Amended):  Odate discloses a non-transitory computer-readable medium upon which a control program of a terminal apparatus including a storage unit and a display unit that displays a game content positioned in a virtual space is embodied, the control program causing the terminal apparatus to execute:
storing information related to a predetermined position in the virtual space in the storage unit (Odate [0028]);
retrieving instructions for moving the game content including a moving direction given by a player (Odate [0036]);
after retrieving the instructions for moving the game content, calculating a route from a position of the game content in the virtual space to the predetermined position (Odate [0037]-[0038]; [0062]);
determining whether or not the calculated route satisfies a predetermined condition related to the moving direction (Odate [0037]); and
controlling display of the game content such that the game content moves to the predetermined position along the route when it is determined that the route satisfies the predetermined condition (Odate [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Odate in view of DESJARDINS et al., US 2018/0001201 A1 (hereinafter Desjardins).

Regarding Claim 2 (Original):  Odate further discloses wherein the route includes a plurality of elements of the route (Odate [0038]).
Odate fails to explicitly disclose wherein 
the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of the element of the route connected to the position of the game content is less than or equal to a predetermined angle.
Desjardins teaches 
the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of the element of the route connected to the position of the game content is less than or equal to a predetermined angle (Desjardins, a criterion for two adjacent cover segments of the jagged cover path 
Odate discloses a program for executing a game in which a player character moves and progresses on a map in which a plurality of movement routes to a destination point exist, and a direction instruction for instructing the movement direction of the player character (Odate [0006]).  Based on the input, a movement control unit that performs a first movement control for moving the player character on the map, and one of the plurality of the movement paths are set as reference paths, and a plurality of the plurality of reference paths are set (Odate [0006]).  The computer functions as a setting unit for setting the point of the above as a reference point, and the movement control unit sets the player character from the current position of the player character when there is a predetermined operation input other than the direction instruction input (Odate [0006]).  Odate fails to explicitly disclose wherein the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of the element of the route connected to the position of the game content is less than or equal to a predetermined angle.  
Desjardins teaches a computer system comprising a memory storing data and program instructions, the data representing a game environment including a character and a plurality of cover segments; a player interface; and a processor configured to execute the program instructions stored in the memory (Desjardins [Abstracts]).  Execution of the program instructions causes the computer to implement a method that comprises determining a selected subset of the cover segments; determining a curved path that passes through control points associated with the selected subset of the cover segments; and rendering images for display via the player interface, the images showing movement of the character along the curved path while the character is in cover mode (Desjardins [Abstracts]).

It would have been obvious to one of ordinary skill at the time of the effective filing date to combine the method of determining paths of a player character as disclosed by Odate with the method of selecting candidates for path curvatures as taught by Desjardins as there are several suitable methods of selecting candidates for curvature that would perform equally well.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
With respect to the rejections of claims 1-12 under 35 USC 112(b), applicant states:
For example, as noted in paragraph [0052] of the application as published, a “storage unit” may be a semiconductor memory apparatus of a “terminal apparatus” device, such as a read only memory (ROM) or a random access memory (RAM), and as noted in paragraph [0053] of the application as published, the operating unit may be a pointing device such as a touch panel or may be an input key. Likewise, the display unit may be a liquid crystal display, EL display, and so forth, as provided in paragraph [0054] of the application as published, and.  (Response [p. 7])

Programmed computer functions require a computer programmed with an “algorithm” to perform the function.  In the context of programmed functions, an algorithm is a step-by-step procedure for accomplishing a given result.  An algorithm may be expressed in various ways, provided the description sets forth a sufficient step-by-step procedure for accomplishing the result.  Computer-implemented functions fall into two general types:  specialized functions and non-specialized functions.  
Specialized functions are those other than those commonly known in the art.  Courts often describe specialized functions as requiring “special programming” in order for a general purpose computer or computer component to perform the function.  An example of a specialized function is a “means for matching incoming orders with inventory on a pro rata basis.”  Special programming is typically described as the algorithm by which the computer operates.  
Non-specialized functions are known by those of ordinary skill in the art as being commonly performed by a general purpose computer or computer component.  An example of a non-specialized function is a “means for storing data.” 
The examiner interprets the “retrieving unit,” the “calculating unit,” the “determining unit,” and the “display control unit” as being directed to specialized functions.  The default rule for § 112(f) programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function.  The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes 

With respect to the rejections under 35 USC 102, applicant states:
Odate thus appears to teach having a calculating unit configured to calculate a route from an entrance position of a map to a predetermined position, but the cited portion at least doesn’t appear to teach having a calculating unit configured to calculate a route specifically from a position of the game content to the predetermined position.  (Response [p. 9])
The route calculated by Odate includes the position of the player character (Odate [Fig. 4]).  The examiner maintains that this interpretation reads on the claims as previously recited since the route goes through the location of the player character.  Thus, from the player character’s perspective, the route goes from the player character along the reference route.  With respect to the newly added claim amendment, Odate states that the setting unit sets a plurality of points on the reference path as reference points (Odate [0038]).  The setting unit may set a point designated by the player as a reference point based on the point designation input (input for designating the point to be set as the reference point) input to the input unit (Odate [0038]).  Odate further states that the reference route RP may be set based on operation input of the player (Odate [0062]).  If a reference route is set based on operation input of the player, the operation input must be received prior to setting the reference route.  Thus, Odate still reads on the limitations as recited.
Applicant also states:
No justification is provided on the record for why Odate is alleged to teach or suggest this feature, and no characterization of Odate is clearly spelled out on the record for why this would be. Thus, in order to ensure that the present rejection is overcome, Applicant has additionally discussed certain recharacterizations of Odate that the Office may be relying on. 
The examiner disagrees with applicant’s statement.  
The examiner clearly provided paragraph numbers for each and every limitation in the office action dated November 25, 2020, as well as the current application.  Applicant provided a copy of the Odate reference and a translation of the abstract on October 21, 2019.  Applicant is not required to provide more.  However, given the fact that the reference is a foreign language reference, it is unclear what applicant means by “natural reading”.  The examiner is examining the claims, as submitted in English and is applying a foreign language reference (i.e., Odate).  The examiner has interpreted the Odate reference using the “natural reading” to the best of his ability and maintains that the reference still reads on the limitations as clearly identified in the citation listing paragraph numbers.  
Finally, applicant argues that “it also does not appear that Odate contemplates providing a determining unit configured to determine whether or not the calculated route satisfies a predetermined condition related to the moving direction that has been given by the player” (Response [p. 10]).  The examiner disagrees.
The determination of a shortest path through a maze cannot be determined without including moving direction.  The moving direction is inherently be a factor in the determining the shortest path.  Since Odate sets the reference route RP based on operation input of the player, Odate still reads on the claims, as currently recited.
The examiner maintains the rejections under 35 USC 102, as recited above.

With respect to the rejections under 35 USC 103, applicant states:
While Desjardins thus contemplates executing some type of behavior based on a condition that a size of an angle formed by the moving direction and a direction of the element of the route connected to the position of the game content is less than or equal to a predetermined angle (that is, the user’s movement along the route is provided in the form of a curve, which appears more natural), it does not appear that Desjardins contemplates triggering the movement of the character to the predetermined position when this condition is considered to be satisfied. The character in Desjardins always moves to the predetermined position, but their path may look slightly different.  (Response [p. 12])
claim 2.  Instead, claim 2 recites “the position of the game content”.  
Desjardins determines a smoothed path rather than a jagged path for segments of a player’s trajectory.  When combined with Odate, the segments are those from the beginning to the end of the maze.  Smoothing the movements from segment to segment, as taught by Desjardins make movement more natural.  By combining Odate and Desjardins, the movement of the player character may be made to look more natural.  The examiner maintains the rejection as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715